DETAILED ACTION 
The present application, filed on 10/5/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 


Priority
The application claims priority to REPUBLIC OF KOREA 10-2020- 0129014 10/06/2020. The priority is acknowledged.   


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 16 and Claim 17 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 16, 17) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating a click log; generating a conversion log; tracking whether a conversion event occurs due to the advertisement by mapping the click log and the conversion log. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at tracking conversions of an advertisement. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: store the click log, the conversion log, and a result of mapping the click log and the conversion log. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered post-solution activity because it is mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: click log; conversion log. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processor; computer-readable medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: store the click log, the conversion log, and a result of mapping the click log and the conversion log. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered post-solution activity because it is mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: click log; conversion log. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processor; computer-readable medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claim 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving a request; sending the informational message. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 (which is repeated in Claim 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining whether reading of the informational message is a tracking target; generating the conversion log. When considered individually, these additional claim elements represent general execution claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 4 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: mapping, an advertiser identifier and an account. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: obtaining the second advertiser identifier mapped to an account. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: mapping at least one event identifier … and at least one message template. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: obtaining the event identifier. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing the advertisement requested by the advertiser. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: mapping the click log and the conversion log; obtaining conversion information corresponding to the advertiser. When considered individually, these additional claim elements are comparable to“sorting information” i.e. comparing data, “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 13 (which is repeated in Claim 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a charging cost of the advertiser. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claims 10-12, 14-15 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the click log; the conversation log; the user interface; the first application; the second application. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification on [pg4], [pg5], [pg23] including among others: processor; memory. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



Claims 1-15 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claims 1-15 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 1-15 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-12, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown (US 2015/0073893).  
Regarding Claims 1, 16, 17 – Brown first embodiment discloses: A conversion tracking method comprising: 
	tracking whether a conversion event occurs due to the advertisement by mapping the click log and the conversion log. {see at least [0017] conversion attributed to appropriate party … selected advertisement;, [0036] attributed ad impressions / conversions to publisher (reads on advertiser); fig8, rc820, [0075]-0080] click conversions, attributions; fig1, rc150, rc162, rc120, [0030], [0033] monitored by tracking system or user device; device identification information (reads on user identification); [0067] device identifier (reads on user identifier), publisher identifier (reads on advertiser identifier)}   

Brown first embodiment does not disclose, however, Brown second embodiment discloses: 
	generating, in response to selection of an advertisement through a first application installed on a first user terminal, a click log comprising a first advertiser identifier corresponding to an advertiser of the advertisement and a first user identifier corresponding to the first user terminal; {see at least fig2, rc213, [0030], [0036]-[0037], [0057] click record, attribute actions to advertisers (reads on advertiser identification); identifying computing device, terminal identifier  (reads on user identification); fig1, rc150, rc162, rc120, [0030], [0033] monitored by tracking system or user device; device identification information (reads on user identification); [0067] device identifier (reads on user identifier), publisher identifier (reads on advertiser identifier)}    
	generating, in response to reading of an informational message through a second application installed on a second user terminal, a conversion log comprising a second advertiser identifier corresponding to a sender of the informational message and a second user identifier corresponding to the second user terminal; and {see at least fig2, rc214, [0030] ad conversion records; [0017] add conversion records attributed to appropriate party (reads on user identification); [0031] associated advertisement presented to user … conversion record (reads on advertiser identifier; fig1, rc150, rc162, rc120, [0030], [0033] monitored by tracking system or user device; device identification information (reads on user identification); [0067] device identifier (reads on user identifier), publisher identifier (reads on advertiser identifier)}   
	store the click log, the conversion log, and a result of mapping the click log and the conversion log. {see at least fig2, rc125, rc182, rc213, rc214, [0030], [0075] storing tracking information, clicks records, conversion records}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brown first embodiment to include the elements of Brown second embodiment.  One would have been motivated to do so, in order to track conversion events.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brown first embodiment evidently discloses mapping click log with conversion log.  Brown second embodiment is merely relied upon to illustrate the functionality of generating clock log and conversion log in the same or similar context.  As best understood by Examiner, since both mapping click log with conversion log, as well as generating clock log and conversion log are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Brown first embodiment, as well as Brown second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Brown. **Examiner notes that the reference is being used here as a one-reference combination in this 103 rejection because the reference teaches two clearly different embodiments within the same cited reference.**

Regarding Claims 2, 18 – Brown discloses the limitations of Claims 1, 17. Brown further discloses:  
	receiving, from a service operated by an advertiser corresponding to the second advertiser identifier, a request to send the informational message associated with the conversion event; and {see at least fig7, rc712, [0072]-[0074] conversion record received}   
	sending the informational message to the second user terminal. {see at least fig7, rc710, [0072]-[0074] conversion record transmitted}   

Regarding Claims 3, 19 – Brown discloses the limitations of Claims 1, 17. Brown further discloses:  wherein the generating of the conversion log comprises: 
	determining, based on an event identifier corresponding to a message template of the informational message, whether reading of the informational message is a tracking target; and {see at least fig7, rc712, [0074] offer identifier (reads on tracking target)}   
	generating, based on the determination, the conversion log comprising the second advertiser identifier, the second user identifier, and the event identifier. {see at least [0067] conversion record; device identifier (reads on user identifier); publisher identifier (reads on advertiser identifier)}   

Regarding Claim 6 – Brown discloses the limitations of Claim 1. Brown further discloses:  
	mapping at least one event identifier associated with a type of interaction between a user interface provided by an advertiser and a user, and at least one message template associated with a type of an informational message sent through the second application. {see at least fig6, rc610, [0067]; fig7, rc710, conversion notification to tracking engine (reads on event identifier used for messaging)}   

Regarding Claim 7 – Brown discloses the limitations of Claim 6. Brown further discloses:  wherein the generating of the conversion log comprises 
	obtaining, based on a result of the mapping, the event identifier mapped to the message template of the informational message. {see at least fig6, rc612, [0067]; fig7, rc712, [0074] conversion notification received by tracking engine}   

Regarding Claim 8 – Brown discloses the limitations of Claim 1. Brown further discloses:  
	providing the advertisement requested by the advertiser to the first user terminal through the first application. {see at least fig3, rc308, [0051] application requests an advertisement}   

Regarding Claim 9 – Brown discloses the limitations of Claim 1. Brown further discloses:  wherein the tracking of whether the conversion event occurs due to the advertisement further comprises: 
	mapping, based on an advertiser identifier and a user identifier, the click log and the conversion log; and {see at least [0017] conversion attributed to appropriate party … selected advertisement;, [0036] attributed ad impressions / conversions to publisher (reads on advertiser); fig8, rc820, [0075]-0080] click conversions, attributions; fig1, rc150, rc162, rc120, [0030], [0033] monitored by tracking system or user device; device identification information (reads on user identification); [0067] device identifier (reads on user identifier), publisher identifier (reads on advertiser identifier)}    
	obtaining, based on a result of mapping the click log and the conversion log, conversion information corresponding to the advertiser. {see at least [0031] advertisement conversion record is created; fig6, rc612, [0067]; fig7, rc712, [0074] conversion notification received by tracking engine}   

Regarding Claim 10 – Brown discloses the limitations of Claim 1. Brown further discloses:  
	wherein the click log further comprises at least one of a click identifier assigned per selection of the advertisement; and time information on a time point when the advertisement is selected. {see at least [0055] timestamp or the like}   

Regarding Claim 11 – Brown discloses the limitations of Claim 1. Brown further discloses:  
	wherein the conversion log further comprises at least one of time information on a time point when the informational message is sent; and time information on a time point when the informational message is read. {see at least [0055] timestamp or the like}   

Regarding Claim 12 – Brown discloses the limitations of Claim 6. Brown further discloses:  wherein the user interface comprises: 
	a user interface associated with a web page; and a user interface associated with an application. {see at least fig8, rc806, [0075]-[0078] user input, multiple applications (reads on user interfaces)}   


Claims 4-5, 13, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown (US 2015/0073893), in view of Lee (US 2007/0198490).  
Regarding Claim 4 – Brown discloses the limitations of Claim 1. Brown does not disclose, however, Lee discloses:  
	mapping, in response to an advertiser, an advertiser identifier and an account for the second application. {see at least [0027], [0037] advertiser identifier; [0084]-[0086] advertiser account; [claim1] advertiser identifier and advertiser account}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brown to include the elements of Lee.  One would have been motivated to do so, in order to identify the advertiser.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brown evidently discloses tracking conversion events.  Lee is merely relied upon to illustrate the functionality of mapping advertiser id and account in the same or similar context.  As best understood by Examiner, since both tracking conversion events, as well as mapping advertiser id and account are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Brown, as well as Lee would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Brown / Lee.

Regarding Claim 5 – Brown, Lee discloses the limitations of Claim 4. Lee further discloses: wherein the generating of the conversion log further comprises 
	obtaining, based on a result of the mapping, the second advertiser identifier mapped to an account of the sender of the informational message. {see at least [0027], [0037] advertiser identifier; [0084]-[0086] advertiser account; [claim1] advertiser identifier and advertiser account}  
 
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brown, Lee to include additional elements of Lee.  One would have been motivated to do so, in order to identify the advertiser.  In the instant case, Brown, Lee evidently discloses tracking conversion events.  Lee is merely relied upon to illustrate the additional functionality of mapping advertiser id and account in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 13, 20 – Brown discloses the limitations of Claims 1, 17. Brown does not disclose, however, Odom discloses:  
	determining, based on a result of the tracking, a charging cost of the advertiser. {see at least fig10, rcS541, [0076] determine advertisement cost to be charged}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brown to include the elements of Odom.  One would have been motivated to do so, in order to charge the advertiser for the provided service.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brown evidently discloses tracking conversion events.  Odom is merely relied upon to illustrate the functionality of advertisement charging costs in the same or similar context.  As best understood by Examiner, since both tracking conversion events, as well as advertisement charging costs are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Brown, as well as Odom would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Brown / Odom.


Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown (US 2015/0073893), in view of Odom et al (US 2009/0049133).  
Regarding Claim 14 – Brown discloses the limitations of Claim 1. Brown does not disclose, however, Odom discloses:  
	wherein the first application and the second application comprise a same instant messenger application. {see at least fig3, rc315, rc316, rc317, [0049] same IM applications}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brown to include the elements of Odom.  One would have been motivated to do so, in order to facilitate real-time communication.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brown evidently discloses tracking conversion events.  Odom is merely relied upon to illustrate the functionality of same IM application in the same or similar context.  As best understood by Examiner, since both tracking conversion events, as well as same IM application are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Brown, as well as Odom would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Brown / Odom.

Regarding Claim 15 – Brown discloses the limitations of Claim 1. Brown does not disclose, however, Odom discloses:   
	wherein the second application comprises an instant messenger application, the first application comprises an application different from the instant messenger application, and the first application provides the advertisement in linkage with a messaging server of the instant messenger application. {see at least fig3, rc315, rc316, rc317, [0049] different IM applications}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brown to include the elements of Odom.  One would have been motivated to do so, in order to facilitate real-time communication.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Brown evidently discloses tracking conversion events.  Odom is merely relied upon to illustrate the functionality of different IM application in the same or similar context.  As best understood by Examiner, since both tracking conversion events, as well as different IM application are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Brown, as well as Odom would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Brown / Odom.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622